COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Infinity Capital II, LLC, Infinity Capital, LLC, Laurie A. McRay, and
                          McRay Money Management, LLC v. Strasburger & Price, LLP

Appellate case number:    01-15-00691-CV

Trial court case number: 2014-32348

Trial court:              281st District Court of Harris County

Date motion filed:        September 26, 2016

Party filing motion:      Appellants


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Terry Jennings
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings and Lloyd


Date: October 6, 2016